



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Munkoh, 2012
    ONCA 865

DATE: 201201207

DOCKET: C53685

Rosenberg, Cronk and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abraham Munkoh

Appellant

David E. Harris, for the appellant

Thomas C. Lemon, for the respondent

Heard: December 5, 2012

On appeal from the conviction entered on April 21, 2010
    by Justice Michael R. Dambrot of the Superior Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

We have not been persuaded that the trial judge erred either in his
    application of the legal principles or his apprehension of the evidence.
    Fundamentally, this case turned on findings of fact by the trial judge. Those
    findings are entitled to deference and the appellant has not shown that those
    findings are unreasonable.

[2]

In particular, we are satisfied that it was open to the trial judge to
    find that the appellant was not detained during the early part of the search of
    the house in view of
R. v. Suberu
.

[3]

On this record, and the facts found by the trial judge, it was not necessary
    for the police to reiterate the s. 10(b) rights per
R. v. Sinclair
.
    Contrary to the assertions of the appellant it was also open to the trial judge
    to find that he did not invoke his s. 10(b) rights at the station and was not
    questioned by Constable Correa in their initial encounter.

[4]

In those circumstances, the challenge to the admissibility of the
    statements must fail.

[5]

Accordingly, the appeal is dismissed.


